Citation Nr: 0015866	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  99-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an automobile allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1944 to 
January 1946.  

This matter arises from an August 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefit now sought on 
appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. §7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDING OF FACT

No competent evidence has been submitted to indicate that the 
veteran's service-connected disabilities include the loss or 
loss of use of one or both feet, the loss or permanent loss 
of use of one or both hands, or the permanent impairment of 
vision of both eyes.  


CONCLUSION OF LAW

The claim of entitlement to an automobile allowance is not 
well grounded.  38 U.S.C.A. §§ 3901, 3902, 5107(a) (West 
1991); 38 C.F.R. § 3.808 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected disabilities 
meet the criteria for an automobile allowance pursuant to 
38 C.F.R. § 3.808.  He asserts that severe weakness in his 
left leg and knee and his ankylosed right knee leave him 
virtually immobile, and that his right leg is of no practical 
use to him when driving a car.  In this regard, financial 
assistance in the purchase of an automobile or other 
conveyance will be provided if the veteran's service-
connected disabilities include loss or permanent loss of use 
of one or both feet, loss or permanent loss of use of one or 
both hands, or permanent impairment of vision of both eyes to 
the required specific degree.  See 38 U.S.C.A. §§ 3901, 3902; 
38 C.F.R. § 3.808(b)(1)(i)-(iii).  

It is not disputed that the veteran has not lost his right 
lower extremity, nor are any assertions regarding permanent 
impairment of vision being advanced.  The veteran's essential 
argument is that he has lost the use of his right foot.  The 
term "loss of use" of a hand or foot is defined by 38 C.F.R. 
§ 3.350(a)(2) as that condition where no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts balance, propulsion, 
etc., in the case of a foot, could be accomplished equally 
well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee or shortening of 
the lower extremity of 3 1/2 inches or more will constitute 
loss of use of the foot involved.  38 C.F.R. 
§ 3.350(a)(2)(i)(a).  Further, complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve 
will be taken as loss of use of the foot.  38 C.F.R. 
§ 3.350(a)(2)(i)(b).

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  "[T]he [VA] benefits system requires 
more than just an allegation"; a claimant must submit 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that a given claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 (1992).  In the 
instant case, in order to establish that the claim is well 
grounded, the veteran must submit competent evidence which 
tends to demonstrate that one, or a combination of, his 
service-connected disabilities results in any of the 
limitations noted above.  He has not done so.  Although he 
alleges that his right leg is "of no use" for purposes of 
driving a car.  However, the Board views the question of 
whether there is loss of use to medical in nature thus 
requiring medical evidence for purposes of the well-grounded 
claim analysis.  See generally  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The medical evidence does not suggest the presence of any 
disabling condition that meets the requirements of 
38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808 with regard to 
an automobile allowance.  Neither the VA examination 
conducted in July 1996 nor that conducted in September 1996 
reflects loss of use of any of the veteran's hands or feet or 
permanent impairment of vision consistent with the law.  
Instead, it appears from a private chiropractor's report 
dated in September 1996 that the muscles assisting the 
various movements of the hands and feet are within normal 
limits, notwithstanding ankylosis of the veteran's right 
knee.  The implication is that various other functions of the 
right lower extremity are intact.  VA general medical 
examination in April 1997 showed that the veteran walked with 
a limp using a cane.  This suggests that the veteran is not 
in fact virtually immobile as contended and is certainly not 
medical evidence suggesting loss of use of the right foot.  
There is no medical evidence of unfavorable ankylosis of the 
knee, shortening of the knee by 3 1/2 inches, or complete 
paralysis of the external popliteal nerve with foot drop. 

The Board certainly does not doubt the severe nature of the 
veteran's service-connected disability picture and impairment 
in the ability to drive is recognized.  However, it needs to 
be stressed that he has been awarded VA automobile adaptive 
equipment benefits based on his ankylosis, but there is no 
competent evidence showing that the criteria for entitlement 
to an automobile allowance have been met.  Given the 
foregoing, the Board must find the appellant's claim to be 
not well grounded.  See 38 U.S.C.A. § 5107(a).  In reaching 
this conclusion, the Board recognizes that this claim is 
being disposed of in a manner that differs from that employed 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). However, the veteran has not been prejudiced by being 
afforded a higher level of review by the RO.  

The appellant is hereby advised that his claim might be well-
grounded by medical evidence suggesting that he meets the 
criteria for an automobile allowance, including statements of 
physicians involved in his medical treatment.  See generally 
38 U.S.C.A. § 5103(a).  In any event, this decision does not 
stand as a bar to obtain the benefit now sought.  As the 
foregoing explains what constitutes a well-grounded claim, as 
well as what the appellant needs to present in order to meet 
his initial burden, the Board views this discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for the benefit sought.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

